ADAMS, Judge,
concurring specially.
Although I cannot agree with all of the reasoning found in Division 1,1 agree with the result. Therefore I fully concur in Divisions 2 and 3 and in the judgment.
With regard to the post-recusal communications between the Attorney General’s office and Morgan, any possible conflict of interest burdening the Attorney General’s office cannot be automatically imputed to Morgan, who was not even a member of that office. See Frazier v. State, 257 Ga. 690, 694 (9) (362 SE2d 351) (1987) (the imputed disqualification rule does not apply to governmental law offices). And, although the lack of proper screening is inexcusable, Whitworth has not shown that those post-recusal communications transferred any specific, conflict of interest taint from the Attorney General’s office to Morgan. More precisely, Whitworth claims that the Attorney General’s office recused itself because, as a result of the Paroles Board’s inquiry into claims that an employee of the Attorney General’s office (and possibly the Attorney General himself) had illegally attempted to influence the Paroles Board and cover up his actions, “[t]here was too great a danger that a decision to prosecute... Mr. Whitworth would be merely retaliation, or at least appear to be retaliation. . . .” Yet, Whitworth has not presented any evidence showing that the Attorney General’s office related this alleged, improper retaliatory motive to Morgan or that Morgan ever acquired or adopted any such motive as a result of the post-recusal communications. Therefore, there is no proof that Morgan was burdened or tainted with this purported conflict of interest.
With regard to Morgan’s alleged personal interest in the case arising from his somewhat secretly planned employment with Mike Bowers’ firm Balch & Bingham, “[i]t is possible for a disqualifying conflict of interest to arise where a prosecutor has acquired a personal interest or stake in the defendant’s conviction. Williams v. State, 258 Ga. 305, 314-315 (369 SE2d 232) (1988).” Head v. State, 253 Ga. App. 757, 758 (2) (560 SE2d 536) (2002). And, “appointment of an interested prosecutor creates an appearance of impropriety that diminishes faith in the fairness of the criminal justice system in general.” Young v. United States, 481 U. S. 787, 811 (III) (B) (107 SC 2124, 95 LE2d 740) (1987). But there is only speculation that any such personal interest existed here. Whitworth claims that Morgan needed to show his prospective employers that he could obtain a white-collar criminal conviction. But none of the facts developed by Whitworth, *802even at the motion for new trial, show that Morgan’s employment offer was dependent on a conviction. Nor has Whitworth shown that Morgan had any financial or other interest in the outcome of the case.
Decided September 29, 2005
Reconsideration denied October 13, 2005
John R. Martin, for appellant.
Gwendolyn Keyes Fleming, District Attorney, Barbara B. Conroy, Assistant District Attorney, for appellee.
For these reasons, I agree with the result in Division 1.